 

Exhibit 10.14

 

NOTICE OF OPTION GRANT

 

under the

 

2003 ALBEMARLE CORPORATION INCENTIVE PLAN

 

No. of shares subject to option:            

 

This GRANT, made as of the             day of                 , by Albemarle
Corporation, a Virginia corporation (the “Company”), to             
(“Participant”), is made pursuant and subject to the provisions of the Company’s
2003 Incentive Plan (the “Plan”), a copy of which has been given to Participant.
All terms used herein that are defined in the Plan have the same meaning given
them in the Plan.

 

1. Grant of Option. Pursuant to the Plan, the Company, on             , granted
to Participant, subject to the terms and conditions of the Plan and subject
further to the terms and conditions herein set forth, the right and option to
purchase from the Company all or any part of the aggregate of             shares
of Common Stock at the option price of $            per share (the “Option
Price”), being not less than the Fair Market Value per share of the Common Stock
on the date the option was granted. Such option will be exercisable as
hereinafter provided. This option is not intended to be treated as an incentive
stock option under Code section 422.

 

2. Expiration Date. The Expiration Date of this option is the date that
is             from the date of the grant of this option. This option may not be
exercised on or after the tenth anniversary of its grant.

 

3. Exercisability of Option. Except as provided in paragraphs 6, 7, 8, or 9,
this option shall be exercisable on             . Once this option has become
exercisable in accordance with the preceding sentence, it shall continue to be
exercisable until the termination of Participant’s rights hereunder pursuant to
paragraphs 6, 7, 8, or 9, or until the option period has expired. A partial
exercise of this option shall not affect Participant’s right to exercise this
option with respect to the remaining shares, subject to the terms and conditions
of the Plan and those set forth herein.

 

4. Method of Exercising and Payment for Shares. This option shall be exercised
through a licensed brokerage firm at Participant’s expense, in conjunction with
established procedures and coordinated with the Company’s Human Resources and
Law Departments. From time to time the procedures for exercising this option may
be subject to modification by the aforesaid departments, but in no case shall
the number of shares subject to option or its terms for vesting be changed by
the procedures for exercise or by the modification thereof. Procedures for the
exercise of this option will be provided to Participant by the Company’s Human
Resources Department.

 

5. Nontransferability. This option is nontransferable except by will or the laws
of descent and distribution. During Participant’s lifetime, this option may be
exercised only by Participant.

 

Page 1 of 3

 

85



--------------------------------------------------------------------------------

6. Exercise in the Event of Death. If the Participant dies while employed by the
Company or an Affiliate and prior to the Expiration Date, this option (to the
extent not already vested) shall remain in effect and shall be exercisable
according to the terms provided in Paragraph 3, notwithstanding the date of
death. This option may be exercised by Participant’s beneficiary. Participant
shall have the right to designate his beneficiary on a form filed with the
Committee. If Participant fails to designate a beneficiary, or if at the time of
his death there is no surviving beneficiary, this option may be exercised by his
estate. Participant’s beneficiary (or estate as the case my be) may exercise
this option during the remainder of the period preceding the Expiration Date.

 

7. Exercise in the Event of Permanent and Total Disability. If the Participant
becomes permanently and totally disabled (within the meaning of Section 22(e)(3)
of the Code) (“Disabled”) while employed by the Company or an Affiliate and
prior to the Expiration Date, this option shall remain in effect and shall be
exercisable according to the terms provided in Paragraph 3, notwithstanding the
date of permanent and total disability. The Participant may exercise this option
during the remainder of the period preceding the Expiration Date.

 

8. Exercise in the Event of Retirement. In the event that the Participant
Retires from the employ of the Company or an Affiliate prior to the Expiration
Date, Participant may exercise this option with respect to the shares he is
entitled to purchase as of the date of his Retirement pursuant to paragraph 3
above or would have become entitled to exercise had the Participant not retired.
In any such event, Participant may exercise this option as of the date of
Retirement, or the date the option would have become exercisable, if later,
provided that the option must be exercised during the remainder of the period
preceding the Expiration Date or within three (3) years of the date he ceases to
be employed by the Company or an Affiliate, whichever is shorter. For purposes
of this Grant, the terms “Retires” and “Retirement” mean separation from service
on or after Participant has satisfied the requirements for an early, normal or
delayed retirement allowance under a tax-qualified pension plan maintained by
the Company or an Affiliate and in which Participant is eligible to participate.
The preceding sentence shall not apply to a separation from service following
the date that Participant is advised (upon recommendation by the Executive
Committee of the Board of Directors of Albemarle Corporation) that his
employment is being, or will be, terminated for cause, on account of performance
or in circumstances that prevent him from being in good standing with the
Company, in which case all rights under this Grant shall terminate, and this
option shall expire on the date of Participant’s termination of employment.

 

9. Exercise After Termination of Employment. Except as provided in paragraphs 6,
7, or 8, in the event Participant ceases to be employed by the Company or an
Affiliate prior to the Expiration Date, within sixty (60) days of the date of
such termination of employment (but in any event prior to the Expiration Date)
Participant may exercise this option with respect to the shares he is entitled
to purchase pursuant to paragraph 3 above on the date of his termination of
employment with the Company or an Affiliate.

 

10. Fractional Shares. Fractional shares shall not be issuable hereunder, and
when any provision hereof may entitle Participant to a fractional share such
fraction shall be disregarded.

 

Page 2 of 3

 

86



--------------------------------------------------------------------------------

11. No Right to Continued Employment. This option does not confer upon
Participant any right with respect to continuance of employment by the Company
or an Affiliate, nor shall it interfere in any way with the right of the Company
or an Affiliate to terminate his employment at any time.

 

12. Change in Capital Structure. The terms of this option shall be adjusted as
the Committee determines is equitable in the event the Company effects one or
more stock dividends, stock split-ups, subdivisions or consolidations of shares
or other similar changes in capitalization.

 

13. Governing Law. This Grant shall be governed by the laws of the Commonwealth
of Virginia. All disputes arising under this Grant shall be adjudicated solely
within the state or federal courts located within the Commonwealth of Virginia.

 

14. Conflicts. In the event of any conflict between the provisions of the Plan
as in effect on the date hereof and the provisions of this Grant, the provisions
of the Plan shall govern. All references herein to the Plan shall mean the Plan
as in effect on the date hereof.

 

15. Binding Effect. Subject to the limitations set forth herein and in the Plan,
this Grant shall be binding upon and inure to the benefit of the legatees,
distributees, and personal representatives of Participant and the successors of
the Company.

 

16. Taxes. All income and employment tax withholding requirements attributable
to the exercise of this option will be satisfied by the Participant as
instructed in the established procedures for exercising this option.

 

IN WITNESS WHEREOF, the Company has caused this Grant to be signed by a duly
authorized officer.

 

ALBEMARLE CORPORATION By:    

 

87